DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2020/039573 filed on October 21, 2020. 
Claims 1-11 are pending. 


Information Disclosure Statement

The information disclosure statement filed 4/8/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, NPL reference 1 does not have a concise explanation of the relevance. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 2020/0017647) in view of Lan et al. (CN 102585297, cited in IDS filed 4/8/2022). 
The machine translation of CN 102585297 is included with this office action. All citations are to the machine translation, herein “Lan”. 
	Regarding claim 1: Elkins is directed to a cellulose acetate composition comprising:
	cellulose acetate having a degree of acetyl substitution at 2 or 3 position is 0.2-1.0 ([0004]-[0009] Elkins). The total acetyl substitution at the 2, 3, or 6 position ranges from 0.2-1.0, 0.2-1.0, and 0-0.5 respectively. It follows the total degree of acetyl substitution includes the claimed amount of 1.75-2.55, specifically at least 0.4 and at most 2.5. 
	an additive is disclosed, including many plasticizers listed in US 2009/0050842, although a large amount plasticizer additives are listed.  
	Lan is directed to a biodegradable composition comprising a cellulose acetate and a plasticizer of glycerol ester including triacetin, which is defined by the present invention as an additive (b) substances that dissolve in water at 20 °C in an amount of 2 wt% or more. One skilled in the art would have been motivated to have included the additive of Lan as the plasticizer additive of choice in Elkins since it has good biodegradability, environmentally friendly, and does not contain traditional phthalate plasticizers that are a serious pollutant (p. 1 Lan). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the additive of Lan as the plasticizer additive of choice in Elkins.
	Regarding claim 2: Films are cast optionally containing a plasticizer of 10wt% ([0355] Elkins). It follows the composition can comprise 90-100 wt% based on the total weight of cellulose ester and plasticizer. 
	Regarding claim 3: Films are cast optionally containing a plasticizer of 10wt% ([0355] Elkins). It follows the composition can comprise 10 wt% additive based on the total weight of cellulose ester and plasticizer.
	Regarding claim 6: Lan is directed to a biodegradable composition comprising a cellulose acetate and a plasticizer of glycerol ester including triacetin (equivalent to additive (b1) glycerin esters). 
	Regarding claims 9-11: The acetyl substitution at the 2, 3, or 6 position ranges from 0.2-1.0, 0.2-1.0, and 0-0.5 respectively. It follows the total degree of acetyl substitution is at least 0.4 and at most 2.5.



Claims 1-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 2020/0017647) in view of Holter et al. (US 2017/0342598). 
Regarding claim 1: Elkins is directed to a cellulose acetate composition comprising:
	cellulose acetate having a degree of acetyl substitution at 2 or 3 position is 0.2-1.0 ([0004]-[0009] Elkins). The total acetyl substitution at the 2, 3, or 6 position ranges from 0.2-1.0, 0.2-1.0, and 0-0.5 respectively. It follows the total degree of acetyl substitution includes the claimed amount of 1.75-2.55, specifically at least 0.4 and at most 2.5. 
	Additives are disclosed, although an additive of claim 1 is not specifically mentioned. 
	Holter is directed to a biodegradable polymer composition comprising a cellulose ester polymer ([0013] Holter) and a basic additive, and has a pH of 8.5-100 measured in a 1 wt% solution in water at 20 °C ([0014]-[0015] Holter). One skilled in the art would have been motivated to have included the basic additive MgO of Holter as the additive of choice in Elkins for enhanced biodegradability (abstract Holter). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the basic additive of Holter as the additive of choice in Elkins.
Regarding claim 2: Films are cast optionally containing a plasticizer of 10wt% ([0355] Elkins). It follows the composition can comprise 90-100 wt% based on the total weight of cellulose ester and plasticizer. 
	Regarding claim 3: The basic additive of Holter is added in an amount of 0-40 wt% of the composition ([0021] Holter). 
	Regarding claims 4-5: The basic additive of Holter is preferably MgO ([0014] Holter) (equivalent to additive (a1) inorganic compound containing an oxygen atom bonded to Mg. 
	Regarding claims 9-11: The acetyl substitution at the 2, 3, or 6 position ranges from 0.2-1.0, 0.2-1.0, and 0-0.5 respectively. It follows the total degree of acetyl substitution is at least 0.4 and at most 2.5.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 2020/0017647) in view of LaPray et al. (US 2019/0276664) and Soyama et al. (US 2018/0346713). 
Regarding claim 1: Elkins is directed to a cellulose acetate composition comprising:
	cellulose acetate having a degree of acetyl substitution at 2 or 3 position is 0.2-1.0 ([0004]-[0009] Elkins). The total acetyl substitution at the 2, 3, or 6 position ranges from 0.2-1.0, 0.2-1.0, and 0-0.5 respectively. It follows the total degree of acetyl substitution includes the claimed amount of 1.75-2.55, specifically at least 0.4 and at most 2.5. 
	Additives are disclosed, although an additive of claim 1 is not specifically mentioned. 
	LaPray is directed to a blend of polyester and carbohydrate material for marine biodegradable plastics. The composition comprises an additive of PBAT, PLA, PCL, and/or PBS, which are defined by the present invention as substances that exhibit biodegradability in seawater. One skilled in the art would have been motivated to have included the additive of LaPray in Elkins to produce articles that have substantially complete biodegradability of the entire composite under marine conditions (abstract LaPray). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the additive polyesters PBAT, PLA and PBS of LaPray in the composition of Elkins. 
	The combination of Elkins and LaPray doesn’t mention the specific weight average molecular weight of the polyester. 
	Soyama is directed to biodegradable compositions comprising a biodegradable resin of an aliphatic polyester having a weight average molecular weight of 20,000 – 200,000, which overlaps the claimed weight average molecular weight. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). One skilled in the art would have been motivated to have included a polyester having the claimed weight average molecular weight of 50,000 or less since Soyama discloses the weight average molecular weight of biodegradable polyesters include a weight average molecular weight includes those less than 50,000 in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a polyester having a weight average molecular weight within the scope of claim 7. 

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 2020/0017647) in view of Holter et al. (US 2017/0342598) and Lan et al. (CN 102585297).
Regarding claim 8: An additive is disclosed, including many plasticizers listed in US 2009/0050842, although a large amount plasticizer additives are listed.  
	Lan is directed to a biodegradable composition comprising a cellulose acetate and a plasticizer of glycerol ester including triacetin, which is defined by the present invention as an additive (b) substances that dissolve in water at 20 °C in an amount of 2 wt% or more. One skilled in the art would have been motivated to have included the additive of Lan as the plasticizer additive of choice in Elkins since it has good biodegradability, environmentally friendly, and does not contain traditional phthalate plasticizers that are a serious pollutant (p. 1 Lan). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the additive of Lan as the plasticizer additive of choice in Elkins.
The combination of Elkins and Lan doesn’t mention a combination of magnesium oxide and triacetin.
	Holter is directed to a biodegradable polymer composition comprising a cellulose ester polymer ([0013] Holter) and a basic additive, and has a pH of 8.5-100 measured in a 1 wt% solution in water at 20 °C ([0014]-[0015] Holter). One skilled in the art would have been motivated to have included the basic additive MgO of Holter as the additive of choice in Elkins for enhanced biodegradability (abstract Holter). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the basic additive of Holter as the additive of choice in Elkins.
	Therefore, the combination of Elkins, Lan and Holter arrive at the claimed combination of magnesium oxide and triacetin. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764